El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
En Caguas, y ante notario, el 21 de agosto de 1909, doña Eita Yega y Cruz, soltera, sin descendencia de ninguna clase, otorgó testamento, declarando cuáles eran sus bienes e insti-tuyendo “por su única y universal heredera, a su señora ma-dre, doña Natalia Cruz Jiménez, sin limitaciones.” Doña Natalia fue también designada por la testadora “albacea solida-ria de los bienes que resulten, con todas las facultades en de-recho consiguientes.”
Falleció la testadora y la heredera acudió al registro de la propiedad del distrito interesando inscribir su derecho he-reditario en cuanto a cierta participación en el dominio de una finca registrada a favor de la testadora. La heredera presentó la copia auténtica del testamento, el recibo del pago de la contribución sobre la herencia y la certificación credi-tiva de la defunción de la testadora.
El registrador se negó a verificar la inscripción solicitada por los siguientes motivos:
“1o. No acreditarse en forma legal auténtica que dicho testamento no ha sido revocado de derecho por otro posterior perfecto otorgado por la testadora Rita Yega y Cruz.
“2o. No acreditarse en forma legal que la albacea doña Natalia Cruz y Jiménez, que es también la heredera instituida por la tes-tadora, esté autorizada como tal albacea para hacerse cargo de los bienes de la finada; y
“3o. No acreditarse en igual forma que el testamento objeto de esta denegatoria está otorgado con las formalidades exigidas por la ley.”
*93A nuestro juicio es improcedente la negativa del regis-trador. Sólo se trata de inscribir el derecho hereditario y para ello “basta con presentar el documento auténtico en que tal derecho consta, siempre que se reiinan estas dos circuns-tancias: que los bienes hereditarios consten incritos a favor del causante, como sucede en el presente caso, y segundo, que haya un solo heredero o varios que soliciten la inscripción proindivisa.” Sucesión Dávila v. El Registrador, 15 D. P. R. 669.
Sobre la materia se trata ampliamente en los Comentarios a la Legislación Hipotecaria por Galindo y de la Escosura, tomo 1, página 244 y siguientes de la cuarta edición reim-presa en 1903. Se citan muchas resoluciones de la Dirección General de los Registros de España y de todas ellas se deduce que basta la presentación del testamento para que el registrador inscriba el derecho hereditario, sosteniendo los autores que no incurre en responsabilidad el registrador por inscribir un testamento derogado.
Lo que exige el registrador en este caso concreto en el primero de los motivos de su nota, es una prueba negativa difícil de proporcionar, tanto más cuanto que en Puerto Rico no existe ningún registro de actos de última voluntad. El re gistrador actúa por el requerimiento y bajo la responsabili-dad de los interesados, y si con motivo del testamento surge alguna cuestión, es a los tribunales a los que toca resolverla.
No es necesario discutir la cuestión que suscita el regis-trador en el segundo de los motivos de su nota, porque la persona que solicitó la inscripción lo hizo como heredera y no en su carácter de albacea.
El tercer motivo dé la negativa es demasiado general. Con-cretamente debió haber expresado el registrador cuáles eran las formalidades de la ley que se habían dejado de cumplir. Entonces hubiéramos estado en condiciones de decidir si dicha falta de cumplimiento era de tal trascendencia que con-vertía el testamento en una mera nulidad o si podía prescin-*94dirse de ella por la voluntad de las partes interesadas en cuyo caso carecía el registrador de facultad para rehusar la inscripción.
Por virtud de lo expuesto, opinamos que debe revocarse la nota recurrida y ordenarse la inscripción solicitada.

Revocada la nota recurrida y ordenada la ins-cripción solicitada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.